Citation Nr: 1010891	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  02-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss 
(claimed as acoustic trauma).

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
November 3, 2006.

3.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from November 3, 2006.

4.  Entitlement to an initial evaluation in excess of 30 
percent for facial scars of the left lip and left 
forehead/eye area, prior to August 30, 2002.

5.  Entitlement to an initial evaluation in excess of 50 
percent for facial scars of the left lip and left 
forehead/eye area, from August 30, 2002.

6.  Entitlement to an initial evaluation in excess of 10 
percent for post concussive syndrome.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served in the Reserves from August 1997 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
March 2002, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling; for facial scars, 
evaluated as 10 percent disabling; and for post traumatic 
headaches, evaluated as 0 percent disabling.  The ratings 
were effective November 10, 1999.  Service connection for 
residuals of acoustic trauma was denied in this 
determination.  The Veteran disagreed with the denial of 
service connection, and with the ratings assigned for his 
service-connected disabilities.  

Based on the receipt of additional evidence, the RO, by 
rating action dated January 2004, assigned a 50 percent 
evaluation for PTSD, effective November 10, 1999; a 30 
percent evaluation for facial scars of the left lip and left 
forehead area, effective November 10, 1999; and a 50 percent 
evaluation for the facial scars, effective August 30, 2002.  
The RO also changed the characterization of post traumatic 
headaches to post concussive syndrome and assigned a 10 
percent evaluation, effective November 10, 1999.  When this 
case was before the Board in April 2006, it was remanded for 
additional development of the record and to ensure due 
process.  

In a December 2007 rating decision, the Appeals Management 
Center (AMC) assigned a 70 percent evaluation for PTSD, 
effective November 3, 2006 and granted service connection for 
post traumatic headaches with blurred vision, assigning a 30 
percent evaluation, effective November 10, 1999.  In a 
December 2007 supplemental statement of the case, the AMC 
continued the 10 percent evaluation for post concussive 
syndrome. 

The Board notes that a number of other issues were denied in 
its April 2006 decision.  In addition, the Board remanded the 
Veteran's claims for service connection for a right ankle 
disability, bilateral hand and finger disabilities, blurred 
vision, tinnitus, dizziness and dental trauma.  Since service 
connection for each of these disabilities was granted by the 
RO in the December 2007 rating action, this decision is 
limited to the issues set forth on the cover page.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not present in 
service, and has not been documented following the Veteran's 
discharge from service.

2.  Prior to November 3, 2006, the Veteran's PTSD was 
manifested by symptoms including memory impairment, 
irritability, and frustration, but he was gainfully employed, 
had no impairment of thought processes, and had a good 
marriage.

3.  From November 3, 2006, the Veteran continued to be 
gainfully employed and have a good marriage; total social and 
occupational impairment was not shown.  

4.  The Veteran's facial scars resulted in color contrast 
from the inception of the award.

5.  The facial scars are not productive of tissue loss, gross 
distortion or asymmetry, and there are fewer than six 
characteristics of disfigurement.

6.  Symptoms commonly associated with post concussive 
syndrome such as headaches, vertigo, and tinnitus, as well as 
psychiatric symptoms, are separately compensated under 
Diagnostic Codes 8100, 9411, 6240, and 6260.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5107 (West 2002).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to November 3, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for an initial evaluation in excess of 70 
percent for PTSD from November 3, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

4.  The criteria for an initial evaluation of 50 percent for 
facial scars, prior to August 30, 2002, have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

5.  The criteria for an initial evaluation in excess of 50 
percent for facial scars have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002 & 2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for post concussive syndrome have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.124a, Diagnostic Code 8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a December 2002 letter, issued prior to the 
rating decision on appeal, and in a May 2006 letter, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The May 2006 letter also addressed 
the Veteran's claim for a higher disability rating and 
advised the Veteran of the information and evidence needed to 
establish a disability rating and effective date.  The case 
was readjudicated in April 2008.

However, the appeals with respect to higher evaluations for 
PTSD, facial scars, and post concussive syndrome arise from 
the initial award of service connection.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify on these issues has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post service medical 
records, photographs, the reports of VA examinations, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the Veteran's claim includes his 
statements.  During a hearing at the RO, the Veteran 
testified that he was subjected to acoustic trauma in 
service.  He indicated that his hearing loss was due to the 
in-service accident.  He also asserts that he was exposed to 
weapons fire.

The evidence against the claim includes the service treatment 
records and the reports of VA examinations.  The service 
treatment records are negative for complaints or findings of 
a hearing loss.  The only in-service audiometric test was 
conducted on the enlistment examination in April 1997, and 
this revealed that the Veteran's hearing was within normal 
limits.  

The Veteran was afforded VA audiometric and ear examinations 
in November 2006.  The audiometric test revealed that the 
hearing threshold levels in decibels in the right ear were 
20, 15, 15, 20 and 20, at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 10, 
10, 10, 10, and 5.  Speech recognitions scores were 98 
percent in each ear.  The diagnosis was that the Veteran had 
normal hearing acuity in each ear.  The examiner stated that 
she did not provide the requested opinion regarding the 
etiology of a hearing loss since none was present.  

It is significant to point out that the findings on the VA 
audiometric test fail to demonstrate that the Veteran has 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385.  

While the Veteran contends he suffers from hearing loss due 
to service, as a lay person, he is not competent to provide 
an opinion on matters requiring medical expertise, such as 
the diagnosis and etiology of hearing loss.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis)

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  In the absence of 
competent medical evidence showing a current hearing loss 
disability, there is no basis on which service connection may 
be granted.  The medical findings of record are of greater 
probative value than the Veteran's allegations that he has a 
hearing loss disability.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss.


	II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


A.  PTSD 

Pursuant to 38 C.F.R. § 4.130, PTSD is evaluated under 
Diagnostic Code 9411, which provides that a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted if there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran was afforded a neuropsychological assessment by 
the VA in January 2001.  He admitted to occasional fleeting 
suicidal ideation secondary to his chronic pain.  He related 
that he wondered why he had survived the in-service accident.  
He admitted to feeling depressed and acknowledged that he had 
a short fuse.  The examiner noted the Veteran was alert and 
attentive to testing.  He was well oriented.  His social 
interaction was friendly if mildly disinhibited.  He showed 
good insight into his condition.  No impulsivity was 
observed.  His thought organization was not suggestive of a 
psychotic process.  Following psychological testing, it was 
indicated that the Veteran scored in the moderate to severely 
depressed range.  The examiner stated that the Veteran had 
significant cognitive, physical and emotional problems 
directly related to his in-service accident.  

On VA psychiatric examination in March 2001, the Veteran 
related that he had a lot of physical pain.  He had 
nightmares of the in-service accident, and said he woke up in 
cold sweats about two or three times a month.  He described 
disassociating while driving on occasion.  It was noted that 
that the Veteran was employed.  On mental status evaluation, 
the Veteran had adequate eye contact and was adequately 
groomed.  He was cooperative and attentive.  While generally 
oriented to person, place and time, he had the wrong date.  
There was no obvious psychomotor retardation or agitation.  
His speech was spontaneous.  The Veteran was not tearful.  He 
did not have any delusional features, and did not appear to 
be responding to internal stimuli, such as auditory 
hallucinations.  His thought processes were coherent.  Some 
memory impairment was noted.  He did not appear to have 
severe difficulties with abstract reasoning.  His insight 
into his condition was fair.  The diagnosis was PTSD.  The 
examiner stated that the Veteran had chronic sleep problems 
and nightmares of the event.  The Global Assessment of 
Functioning score was 45.

The Veteran was again afforded a psychiatric examination by 
the VA in February 2003.  He asserted he had little tolerance 
for frustration.  He felt unhappy, and said he cried for no 
reason when he was alone.  He described a lot of anger 
regarding how he was treated in service.  A mental status 
evaluation disclosed that the Veteran had adequate eye 
contact, and was adequately groomed.  He was cooperative and 
attentive to the examiner.  He was slightly irritable, but 
not tearful.  He stated he was more unhappy than at the time 
of the previous VA examination.  He displayed no delusional 
features and did not appear to be responding to internal 
stimuli, such as auditory hallucinations.  His thought 
processes were coherent.  He had some insight into his 
condition, but he tended to avoid seeking formal psychiatric 
treatment.  His judgment was fair.  He said that while he 
should be happy, as his job and marriage were good, he was 
upset about being unhappy, and was perplexed as to why he 
was.  The diagnosis was PTSD, with secondary depressive 
features.  The Global Assessment of Functioning score was 44.  
The examiner stated that the Veteran seemed to be functioning 
well on a day-to-day basis, but underneath it all, he still 
had feeling of internal distress subjectively, which appeared 
to have worsened since the previous examination.  

Pursuant to the Board's April 2006 remand, another VA 
psychiatric examination was conducted on November 3, 2006.  
The Veteran denied receiving any current psychological 
treatment or use of medication for his mental health 
problems.  He said his anxiety symptoms had worsened, and 
that he was preoccupied with the possibility of a threat to 
life based upon the possibility for accidents.  His anxiety 
had been transferred towards his daughters since their birth.  
He denied violence or suicidal attempts.  He had been 
employed as a manager with the same company for five years, 
and said his marriage was going very well.  The examiner 
stated that the Veteran was presenting with significant 
social dysfunction.  

A mental status evaluation revealed that the Veteran was 
cooperative and his manner of relating was adequate.  He was 
appropriately dressed and well groomed.  His thought 
processes were coherent and goal-directed.  There was no 
evidence of obvious hallucinations, delusions, obsessions or 
compulsions.  His affect was somewhat dysphoric, but 
appropriate to content.  His mood appeared dysthymic.  His 
sensorium appeared to be clear.  He was fully oriented.  His 
attention and concentration appeared mildly impaired.  His 
insight was fair, and his judgment was at least fair.  He did 
not relate symptoms significant for panic disorder, thought 
disorder, or cognitive dysfunction.  He did relate symptoms 
of a mood disorder, reporting he had a low mood.  The Veteran 
also reported crying spells, hopelessness, loss of interest 
in things he liked and irritability.  He complained of low 
energy, feeling worthless, having difficulty concentrating 
and experiencing social withdrawal.  He denied suicidal or 
homicidal ideation, and denied experiencing any manic 
episodes in the past.  The Veteran related that he had daily 
intrusive disturbing recollections and had disturbing dreams 
twice a month.  He also reported flashbacks on a daily basis.  
He reported having markedly diminished interest in 
significant activities and a feeling of detachment or 
estrangement from others.  He related difficulty in falling 
asleep, and asserted he woke up three to four times a night.  
He also complained of irritability, difficulty concentrating, 
hypervigilance and exaggerated startle response.  The 
diagnoses were PTSD, moderate, and anxiety disorder, not 
otherwise specified.  The Global Assessment of Functioning 
score was 41.  The examiner indicated that this score was 
based on the Veteran's report of having no friends and having 
severe obsessive thoughts.  He opined that the Veteran's 
symptoms of PTSD might be slightly more dysfunctional than 
when previously examined.  He said the Veteran had a poor 
prognosis.  

The initial question is whether a rating in excess of 50 
percent is warranted for PTSD, prior to November 3, 2006.  
After review of the record, the Board finds that the evidence 
do not show that a higher evaluation during this time frame 
is warranted.  While the Veteran reported occasional fleeting 
suicidal ideation in January 2001, repeated suicidal ideation 
was not noted in the remainder of the evidence during that 
time.  In addition, his judgment was not impaired and his 
personal hygiene and appearance were adequate.  The Veteran 
showed no impulsive behavior.  His thought processes were 
coherent.  Moreover during the period prior to November 3 
2006 he was gainfully employed and described his marriage as 
good.  The Board has noted the Global Assessment of 
Functioning scores assigned during this time period.  
However, occupational and social impairment with deficiencies 
in areas such as work, family relations, judgment and 
thinking has not been shown, and his symptomatology more 
nearly approximates the 50 percent evaluation assigned.  
While the examiners have noted significant social impairment, 
an evaluation may not be assigned based solely on social 
impairment. 38 C.F.R. § 4.126(b). 

Similarly, the Board concludes that a rating in excess of 70 
percent is not warranted from November 3, 2006.  As noted 
above, the VA psychiatric examination in November 2006 
demonstrated that the Veteran is not receiving any treatment 
for PTSD.  He exhibited no delusions or hallucinations.  No 
suicidal ideation was reported.  There is no objective 
evidence that he is in danger of hurting himself or others.  
He was well groomed, and thus able to maintain at least 
minimal personal hygiene.  He was not disoriented.  He 
continued to be gainfully employed.  Thus, total occupational 
and social impairment has not been shown.

In sum, the Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of PTSD.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent prior 
to November 3, 2006, or for an evaluation in excess of 70 
percent from that date.


B.  Facial scars

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre-and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the Veteran's scars.  However, the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 
2008.  Accordingly, these revisions do not apply to the 
present case. 73 Fed. Reg. 54708 (Sept. 23, 2008).

Under the rating criteria in effect prior to August 30, 2002, 
a 50 percent evaluation may be assigned for disfiguring scars 
of the head, face or neck when complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  When severe, especially 
if producing a marked or repugnant and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent evaluation may 
be assigned.  NOTE:  When in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent may be increased to 
50 percent, and the 10 percent may be increased to 30 
percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

As of August 30, 2002, disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent evaluation may 
be assigned.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2009).

The Veteran was examined by the VA for his scars in July 
2000.  The examiner described four scars.  There was a 5.5 cm 
by 4.5 cm shiny, thinned out scar on the left forehead, not 
adherent to the subcutaneous bone.  It was slightly "ruff" 
to feel on the surface.  There was essentially some tissue 
loss underneath the scar.  There was a 0.35 cm firm area, 
mobile, which could be felt subcutaneously over the bone on 
the lower border of the scar, located at the left corner of 
the forehead.  There was another scar, 2 cm by 2 cm, ovalish 
in shape, about the left eyebrow, which was mobile over the 
bone without any adherence to the underlying tissue.  There 
was also a 4 cm by 2.5 cm scar in the left temple, laterally 
to the eye.  The skin was mobile with 1 cm by 0.6 cm 
subcutaneous tissue loss underneath.  Finally, there was a 
1.5 cm linear scar which was irregular in shape with grayish 
pigmentation.  The disfigurement from this scar was minimal.  
The diagnosis was multiple scars.  

Another VA examination of the scars was conducted in January 
2003.  The scars were again described.  There was a left lip 
scar that measured 1 cm by 5 mm that was slightly 
hypopigmented and slightly depressed.  The scar was non-
tender.  There was no ulceration, inflammation, edema or 
keloid formation.  There was no underlying tissue loss.  
There was no limitation of motion of the lip.  The scar was 
superficial, and there was mild disfigurement.  There was no 
gross distortion or asymmetry of the lip due to the scar and 
no significant induration or inflexibility of the skin due to 
the scar.  There was a moderate to significantly disfiguring 
scar on the superior left forehead, measuring 7 cm by 3 cm.  
There was a large patch that was slightly erythematous 
focally, hypopigmented, and of uneven texture.  This area was 
non-tender to palpation.  Some areas were slightly atrophic.  
There was no adherence to the underlying tissue.  There was 
no ulceration or breakdown of skin.  There was minimal 
elevation and depression of the surface contour, but this 
contour was uneven.  There was no edema or keloid formation.  
The bulk of this scar was somewhat hypopigmented compared to 
other areas of the skin.  The Veteran complained that the 
scar felt somewhat tight at times.  He also had some tingling 
in the area occasionally during cold weather, but he denied 
any pain in the area.  There was no significant induration or 
inflexibility of the skin due to the scar.  There was no 
limitation of motion or function caused by the scar.

Beneath this large patch, there was a grayish appearing scar 
measuring 4 cm by 2 cm.  The central area of this scar had an 
8 mm square depressed area.  The gray color was probably due 
to foreign material embedded at the time of the injury.  This 
scar was moderately to significantly disfiguring.  The scar 
was slightly depressed, at least centrally.  The scar was 
non-tender to palpation.  There was no inflammation, edema, 
or keloid formation.  The scar was superficial.  There was no 
limitation of motion of the facial muscles due to the scar.  
There was no significant induration or inflexibility of the 
scar.  Color photographs were associated with the examination 
report.  The diagnoses were scar on the left upper lip, 
mildly to moderately disfiguring; scars on the left forehead, 
moderately to severely and disfiguring.  The examiner 
indicated that the forehead scars were symptomatic for the 
Veteran with some sensations of tightness and numbness.  He 
did not have pain in the scars.  

The initial question is whether a rating in excess of 30 
percent is warranted prior to August 30, 2002.  In order to 
assign a higher rating, the evidence must establish that the 
scars result in complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  Such a conclusion cannot be made.  However, 
photographs of the scars associated with the January 2003 VA 
examination demonstrate color contrast.  Resolving the 
benefit of the doubt in the Veteran's favor, the Veteran 
finds that a 50 percent evaluation is warranted based on the 
Note to the Diagnostic Code.  

The remaining question is whether a rating higher than 50 
percent is warranted.  The findings on the January 2003 VA 
examination do not support such a rating.  There is no 
indication of any tissue loss, gross distortion or asymmetry 
as to warrant an 80 percent evaluation.  The Board also notes 
that there are fewer than the six characteristics of 
disfigurement required to warrant an 80 percent rating.  


The Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of his facial scars.  
Thus, the preponderance of the evidence is against the claim 
for a rating in excess of 50 percent for the Veteran's facial 
scars.  


C. Post concussive syndrome

The Veteran also asserts that a higher rating is warranted 
for post concussive syndrome.  By rating action dated March 
2002, the RO granted service connection for post traumatic 
headaches, and assigned a noncompensable evaluation, 
effective November 1999, under Diagnostic Codes 9304-8100 
(2009).  In a January 2004 rating decision, the RO 
recharacterized the service-connected disability as post 
concussive syndrome (previously rated as post-traumatic 
headaches) and assigned a 10 percent evaluation under 
Diagnostic Code 9304, for symptoms including headaches and 
memory disturbance.  The issue of an increased rating for 
post concussive syndrome was certified to the Board, and this 
was how the issue was phrased at the time of the April 2006 
decision.  

Thereafter, in a December 2007 rating action, the AMC granted 
service connection for post-traumatic headaches with blurred 
vision, and assigned a 30 percent evaluation under Diagnostic 
Codes 8045-8100.  The AMC inexplicably continued the 10 
percent evaluation for post concussive syndrome (previously 
rated as post-traumatic headaches), and issued a supplemental 
statement of the case confirming the 10 percent evaluation.  

Purely neurological disabilities (such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.) 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (emphasis added).

Clearly, the AMC inappropriately assigned a separate rating 
for post traumatic headaches under Diagnostic Code 8045-8100 
without discontinuing the evaluation for post concussive 
syndrome (which was rated at 10 percent due to headache 
symptoms), thereby violating the pyramiding rule under 
38 C.F.R. § 4.14.  In this regard, the evaluation of the same 
disability or the same manifestation under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  In addition to 
his headaches, the Veteran is also separately rated for 
tinnitus under Diagnostic Code 6260, post traumatic vertigo 
(dizziness) under Diagnostic Code 6204, and receives 
compensation for his psychiatric symptoms (including memory 
impairment) in conjunction with his PTSD evaluation under 
Diagnostic Code 9411.

In light of the above, there is simply no basis to award an 
increased evaluation for post concussive syndrome, especially 
considering the Veteran is evaluated for the same symptoms 
under other Diagnostic Codes.  38 C.F.R. §§ 4.14, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating traumatic brain injury were 
enacted.  However, the new regulation indicates that these 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Accordingly, these revisions do 
not apply to the present case. 73 Fed. Reg. 54693-0173 (Sept. 
23, 2008) ("The amendment shall apply to all applications 
for benefits received by VA on or after October 23, 2008.  
The old criteria will apply to applications received by VA 
before that date.") 


D.  Other considerations

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 








	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss is denied.

An initial evaluation in excess of 50 percent for PTSD, prior 
to November 3, 2006, is denied.

An initial evaluation in excess of 70 percent for PTSD, from 
November 3, 2006, is denied.

An initial evaluation of 50 percent for facial scars is 
granted from November 10, 1999, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.  

An initial evaluation in excess of 50 percent for facial 
scars is denied.  

An initial evaluation in excess of 10 percent for post 
concussive syndrome is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


